SMITH, Acting Associate Justice
(specially concurring). Plaintiff’s case rested on the proposition that the collision took place on the east side of Twentieth street and that defendant’s truck was on the wrong side of the street. Defendant’s testimony tended to show that the collision took place on the west side of the street and that plaintiff was on the wrong side of the street.
One of the witnesses, who on plaintiff’s direct case testified that the accident occurred on the east side of Twentieth street, was recalled to rebut the defendant’s testimony tending to prove that the collision occurred on the west side of the street. By the witness so recalled plaintiff offered to prove that, from the position which he occupied at the time he saw the collision, he could see up Twentieth street a distance of from 36 to 40 feet above the north curb of E street, but could not see the point at which defendant’s witnesses said the collision took place.
The testimony offered was, in my opinion, purely corroborative of that given on the direct case and was not proper rebuttal. The witness had already testified that the accident occurred on the east side of the street and the fact that he could not see the collision on the west side of the street served no purpose other than that of repeating in another form the testimony which he had already given. If he was correct in' stating that the accident occurred on the east side of Twentieth street, his statement that he could not have seen the collision, if it had happened on the west side of the street at the point contended for by defendant, was a mere prop to the testimony which he had already given. Testimony such as that offered proved nothing more than that at the place of observation of the witness he could not see the point of collision contended for by defendant, and could not see what defendant’s witnesses say they saw. The testimony offered was therefore not rebuttal.
I must concur, how'ever, in the conclusion reached by the Chief Justice for other reasons set out in his opinion.